Citation Nr: 0801569	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant (claimant) served on active duty for training 
(ACDUTRA) from March, 28 1978 to May 11, 1978.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a February 2005 rating decision of the San Diego, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2005, an informal conference was 
held between a Decision Review Officer and the appellant's 
representative; the appellant was not present.  A summary of 
this discussion is of record.  The appellant's claims file is 
now in the jurisdiction of the Reno, Nevada RO.  


FINDING OF FACT

The appellant's asthma existed prior to his single period of 
ACDUTRA and during that service did not increase in severity 
beyond normal progression.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 101, 1131, 1153, 5107 (West 2002); 38 C.F.R. § 3.1, 3.102, 
3.303, 3.304, 3.306, 3.380 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the appellant of disability rating and effective 
date criteria.  

The appellant's service medical records (SMRs) are associated 
with his claims file.  He indicated that he had sought 
treatment for asthma at the Lackland Air Force Base (AFB) 
while in service.  A request for these records was submitted 
to the National Personnel Records Center (NPRC); they 
responded that no records could be located for the appellant.  
However, original SMRs associated with the claims file 
include medical records from Lackland AFB.  Additionally, the 
appellant submitted personal copies of his medical records 
from Lackland AFB to support his claim.  Pertinent 
postservice treatment records have also been secured.  The RO 
did not arrange for a VA examination or medical opinion 
because it was not warranted.  Absent any competent (medical) 
evidence suggesting that the appellant's asthma may have been 
aggravated by his service, an examination to secure a medical 
nexus opinion is not warranted, as the record already 
includes a medical opinion as to whether the appellant's 
asthma was aggravated by service.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The appellant has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The appellant's DD 214 reflects that he served from March 28, 
1978 to May 11, 1978.  The NPRC has verified that this period 
of service was ACDUTRA, and that he had no active duty other 
than for training purposes.

The appellant's January 1976 enlistment physical examination 
report is silent for findings or diagnosis of asthma.  His 
report of medical history on enlistment indicates he had a 
past history of asthma.  His SMRs reflect he first complained 
of asthma in April 1978, when he reported a history of asthma 
up until age 14, and indicated that he had been treated with 
Slo-Phyllin in the past.  He continued to be treated for 
asthma and was put on temporary physical profile until he was 
separated from service due to the asthma.  In a May 1978 
narrative summary, a service examiner noted that the 
"evaluee gives a long history of asthma and allergic 
rhinitis since childhood.  He has been on numerous 
treatments.  He states that he allegedly received 
immunotherapy as a child.  At the AFEES station, he reported 
a history of asthma, however, this was not noted in the 
history part of the physical."  The examiner noted that as a 
result of his lawn mowing, sweeping and dusting details, the 
appellant suffered two or three respiratory infections during 
basic training.  An allergist recommended that, due to his 
history of asthma, the appellant be separated medically.  The 
diagnoses were bronchial asthma and allergic rhinitis.  The 
examiner opined, "The above medical condition existed prior 
to entry into service and has not been aggravated by service 
beyond the normal progression of the disease."

A May 1978 medical board report also determined that the 
appellant's bronchial asthma and allergic rhinitis existed 
prior to, and were not permanently aggravated by, service.

A February 1997 private treatment record from Dr. W.H. states 
the appellant's pulmonary function test "has a restrictive 
pattern, with reduction of lung volumes and diffusing 
capacity.  This is quite unusual for an asthmatic, and 
suggests another condition may be present (e.g., sarcoidosis, 
interstitial fibrosis, pneumoconiosis, etc.)."  In an 
incomplete letter dated March 1997 addressed to the 
appellant's employer, Dr. W.H. notes the appellant's history 
of asthma "that was largely resolved by age 15," and 
writes, "His symptoms are certainly suggestive of asthma, 
but the restrictive pattern on his [pulmonary function test] 
is not."

During the September 2005 informal conference, the 
appellant's representative stressed the appellant's 
contentions that his asthma had resolved by age 15 and that 
his asthma in service was brought on and aggravated by his 
work details therein.  

C.	Legal Criteria and Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  For the purpose of benefits administered by VA, the 
term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" 
as including "active duty" and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  Thus, service connection 
may be granted for a disability which is the result of 
disease or injury incurred in or aggravated by active 
military service, which can include ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1131.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay evidence of 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The appellant's service consists entirely of ACDUTRA.  
38 U.S.C.A. § 101(22).  When a claimant's only service has 
been ACDUTRA, the presumption of soundness (the presumption 
of being in sound condition upon entry into service) does not 
apply unless service connection has previously been 
established for a separate disease or disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); cf. Paulson v. Brown, supra, at 470-471 (the 
presumption of aggravation did not apply in the case of a 
claimant with only ACDUTRA and no service-connected 
disabilities).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing. 38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection has not been established for any 
disability.  Therefore, although the appellant's January 1978 
enlistment physical examination was silent for asthma, he is 
not entitled to the presumption of soundness on entry in 
service as to asthma.  His notation of a past history of 
asthma on his January 1978 enlistment report of medical 
history, coupled with his statements concerning his medical 
history (which included past medications used) when seeking 
treatment for asthma in service, preponderate in favor of a 
finding that his asthma pre-existed his period of ACDUTRA 
from March to May 1978.  [Notably, the United States Court of 
Appeals for Veterans Claims has held that a layperson's 
account of what a physician previously diagnosed is an 
inadequate basis for finding that a condition preexisted 
service.  However, when the condition is one, such as it is 
here, where it would not be noted upon physical examination, 
unless the examination was conducted during a period of 
exacerbation, a layperson's account of his past medical 
history is considered competent medical evidence.  See 
Paulson, supra, at 470-71.]  Notably, the appellant does not 
dispute that he had asthma prior to service.

Service connection for asthma may still be established if it 
is shown that the  preexisting asthma was aggravated during 
service.  To establish aggravation, it must be shown that 
during service the asthma increased in severity beyond 
natural progression. 

The evidence does not show that the appellant's asthma 
increased in severity during his period of ACDUTRA.  He was 
treated for asthma during the ACDUTRA in April and May 1978.  
In May 1978, an examiner in service noted the appellant's 
"long history of asthma and allergic rhinitis since 
childhood;"  noted that he had suffered two or three 
respiratory infections in service, and that his current 
asthma attack was likely brought on by his lawn mowing, 
sweeping, and dusting work details; and concluded that his 
asthma had "existed prior to entry into service and [had] 
not been aggravated by service beyond the normal progression 
of the disease."  

A May 1978 Medical Board report also found that the 
appellant's bronchial asthma and allergic rhinitis pre-
existed, and were not permanently aggravated by, his service.  

Accordingly, the service physician's opinion and Medical 
Board determination, which are the only competent (medical) 
evidence in the matter of whether the appellant's asthma 
increased in severity during service are against his claim.  
It is also significant that there is no postservice medical 
evidence suggesting that the appellant's preexisting asthma 
increased in severity during, or as a result of his service; 
nothing in the record suggests that the appellant's asthma 
remained active/symptomatic and required treatment once the 
allergens in service (the lawn mowing, sweeping, and dusting 
details) were removed.  Notably, the earliest record of the 
appellant seeking treatment for any respiratory problem 
postservice was in January 1997, almost 19 years after 
service.  Such a prolonged interval between service and the 
initial clinical documentation of symptoms postservice is, of 
itself, a factor against a finding that his asthma was 
aggravated by service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Consequently, the record shows that 
allergic manifestations in service were seasonal or acute, 
healing without residuals.

Also mitigating against a finding that the appellant's asthma 
increased in severity during service are the more recent 
records which suggest that some of his respiratory problems 
may be due not to asthma, but to co-existing (and nonservice-
connected) separate respiratory disability entities.  
Pulmonary function tests results were considered atypical of 
an asthmatic, and his physician indicated that he might have 
some other condition, e.g., sarcoidosis, interstitial 
fibrosis, or pneumoconiosis.  And an incomplete March 1997 
letter from his private treating physician to his employer 
notes his history of asthma, and states, "His [current] 
symptoms are certainly suggestive of asthma, but the 
restrictive patterns on his [pulmonary function test] is 
not."  

As was noted above, there is no competent (medical opinion) 
evidence to the effect that the appellant's asthma increased 
in severity/was aggravated by his service.  The only evidence 
indicating such is in the appellant's own opinions.  However, 
his statements that his asthma was aggravated by his service 
are not competent evidence, as he is a layperson and lacks 
the medical training and/ or expertise to opine in such 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
The preponderance of the evidence is against a finding that 
the appellant's preexisting asthma increased in severity 
during service, and therefore against his claim that his 
asthma was aggravated by his ACDUTRA.  Accordingly, the claim 
must be denied.


ORDER

Service connection for asthma is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


